DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-12 is the inclusion of the limitation a liquid discharge head that includes the second photosensitive resin composition includes the epoxy resin A having an epoxy group at an end of a molecular chain and having a structure represented by formula (al) or (a2) below in a main chain structure:

    PNG
    media_image1.png
    147
    184
    media_image1.png
    Greyscale

where, in (a1), n1 represents an integer of at least 2, and in (a2), n2 represents an integer of at least 2.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 13 is the inclusion of the method for manufacturing a liquid discharging head that includes the method steps of patterning a second photosensitive resin composition forming a support member in contact with at least one surface of a flow channel forming member on a substrate, with the one surface not in contact with liquid, wherein the second photosensitive resin composition includes the epoxy resin A having an epoxy group at an end of a molecular chain and having a structure represented by formula (al) or (a2) below in a main chain structure:

    PNG
    media_image1.png
    147
    184
    media_image1.png
    Greyscale

where, in (a1), n1 represents an integer of at least 2, and in (a2), n2 represents an integer of at least 2.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2018/0244043) to Tsutsui (hereinafter Tsutsui).
Regarding Claim 1, Tsutsui teaches a liquid discharge head comprising:  a substrate (1, Fig. 1B) having a liquid supply port (3, Fig. 1B) [Paragraphs 0014-0015]; a flow channel forming member (7, Fig. 1B) that is provided on the substrate (1) and has discharge ports (9, Fig. 1B) for discharging a liquid and a liquid flow channel (8, Fig. 1B) that makes the liquid supply port (3)  and the discharge ports (9) communicate with each other [Paragraph 0015]; and a support member (6, Fig. 1B) that is provided on the substrate (1) and arranged to be in contact with at least one surface of the flow channel forming member (7), with one surface not being in contact with the liquid [Paragraph 15], wherein the flow channel forming member (7) includes cured product of a first photosensitive resin composition [Paragraphs 0022-0026], the support member (6) includes a cured product of a second photosensitive resin composition [Paragraphs 0022-0026], the first photosensitive resin composition includes a photosensitive resin [Paragraphs 0022-0026].
Tsutsui fails to teach the second photosensitive resin composition includes the epoxy resin A having an epoxy group at an end of a molecular chain and having a structure represented by formula (al) or (a2) below in a main chain structure:

    PNG
    media_image1.png
    147
    184
    media_image1.png
    Greyscale

where, in (a1), n1 represents an integer of at least 2, and in (a2), n2 represents an integer of at least 2.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/LISA SOLOMON/Primary Examiner, Art Unit 2853